Citation Nr: 0116136	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-16 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
gout, for accrued benefits purposes.

2.  Entitlement to an effective date prior to April 22, 1998, 
for an award of a 40 percent evaluation for gout, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1967 to August 1969.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The appellant is the veteran's surviving spouse.

3.  The veteran's gout primarily involved the first 
metatarsal phalangeal joints in his feet, but did not result 
in weight loss or anemia causing severe impairment of health, 
nor did it produce severely incapacitating exacerbations 
occurring four or more times per year or a lesser number over 
prolonged periods.

4.  An unappealed May 1997 rating decision granted service 
connection for gout and assigned a 20 percent evaluation, 
effective from April 10, 1989. 

5.  VA outpatient treatment reports dated from September 1997 
to March 1998 were received at the RO on April 22, 1998.  The 
first entry pertaining to gout is dated November 21, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for gout, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1000, 4.1-4.14, 4.71, Diagnostic Codes 5002, 
5017 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

2.  The proper effective date for the assignment of a 40 
percent evaluation for gout is November 21, 1997, for accrued 
benefits purposes.  38 U.S.C.A. §§ 5101, 5107, 5110, 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400, 3.1000, 4.71a, Diagnostic Codes 5002, 5017 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on July [redacted], 1999, and was survived by the 
appellant.  At the time of his death, he had several claims 
for VA benefits in appellate status.  First, the veteran 
appealed the RO's decision denying his claim of entitlement 
to an evaluation in excess of 40 percent for gout.  Second, 
the veteran also appealed the RO's decision denying his claim 
of entitlement to an effective date prior to April 22, 1998, 
for an award of a 40 percent evaluation for gout.  Shortly 
after the veteran's death, the appellant filed a claim 
seeking accrued benefits with respect to each of those 
decisions.  





I.  Duty to Assist

In November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the appellant's appeal include the establishment of 
procedures for advising the claimant and her or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Where the law or 
regulations governing a claim change after the claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record appears to include all 
relevant VA outpatient treatment reports pertaining to the 
veteran's gout.  The appellant was also afforded the 
opportunity to appear at a personal hearing but then later 
withdrew her hearing request.  Moreover, the Board concludes 
that the discussions in the rating decision and the statement 
of the case have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  As such, 
compliance with VA's notification requirements has been 
demonstrated.  

The Board thus finds that the current record is adequate to 
allow for equitable review of the appellant's claims and that 
no further action is necessary to meet the requirements of 
the VCAA.  Accordingly, under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Discussion

The law provides that periodic monetary benefits to which a 
veteran was entitled at death, or those based on evidence in 
the veteran's claims folder at the date of death (hereinafter 
referred to as "accrued benefits"), shall be paid to certain 
named beneficiaries, ordinarily the veteran's spouse, 
children or dependent parents.  38 U.S.C.A. § 5121, as 
amended by Pub. Law. No. 104- 275, 110 Stat. 3322 (Oct. 9, 
1996); 38 C.F.R. § 3.1000(a).  Although a claim for accrued 
benefits is related to a claim made by a veteran during his 
lifetime for VA benefits, entitlement to accrued benefits is 
predicated upon a separate application for accrued benefits 
filed within one year after the veteran's death.  38 C.F.R. § 
3.1000(c).  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997) (holding that "the substance of the 
survivor's claim is purely derivative from any benefit to 
which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death.")

As a result, the Board's primary analysis must involve the 
veteran's underlying claims in appellate status prior to his 
death - in this case: entitlement an evaluation in excess of 
40 percent for gout; and entitlement to an effective date 
prior to April 22, 1998, for an award of a 40 percent 
evaluation for gout.  

A.  Increased Evaluation for Gout

In a May 1997 rating decision, the RO granted service 
connection for gout and assigned a 20 percent evaluation.  In 
April 1998, the veteran filed a claim seeking an evaluation 
in excess of 20 percent.  An October 1998 rating decision 
granted an increased evaluation to 40 percent for this 
disability.  Inasmuch as the grant of the 40 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for gout 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

1.  Factual background

In evaluating the veteran's disability due to gout, the RO 
considered VA outpatient treatment reports dated from 
September 1997 to March 1998.  When seen in November 1997, 
the veteran reported numerous falls.  Objectively, there were 
diminished reflexes at the knees and absent reflexes at the 
ankles.  The upper extremities also showed diminished 
reflexes.  The diagnosis was weakness.  An April 1998 
laboratory report documented a uric acid reading of 2.3, with 
a normal range from 3.5 to 8.5.

At a VA examination in September 1998, the examiner noted the 
veteran's long history of gout since the 1980's.  The veteran 
also suffered from hyperparathyroidism and hyperlipidemia.  
It was noted that he experienced approximately one attack of 
gout per month, and that this condition almost exclusively 
affected the first metacarpal phalangeal (MP) joints in his 
feet.  He was currently on 300 mg of Allopurinol daily, and 
took Indocin during attacks.  It was reported that his weight 
had varied from 380 to 412 pounds in the past year.  Upon 
physical examination, the veteran was non-ambulatory because 
of pain and weakness in his hips, knees and shoulders.  
However, the examiner did not indicate that the veteran 
required the use of a wheelchair or any other assistive 
device to ambulate.  His uric acid level was not documented.  
The examiner concluded with a diagnosis of gout. 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in June 1999, the veteran argued that an evaluation in excess 
of 40 percent for his gout was warranted.  He indicated that 
his medications had been increased because his symptoms had 
worsened.  He said he experienced more pain and swelling in 
his toes, and that his shoe size increased from 13 to 15 
during attacks.  He also said he was unable to walk during 
attacks.  He argued that he did not experience any weight 
loss because of an unrelated thyroid condition.  

2.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The VA Schedule for Rating Disabilities provides that gout 
(Diagnostic Code 5017) is rated by analogy to rheumatoid 
arthritis (Diagnostic Code 5002).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  Under Diagnostic Code 5002, different 
rating structures are assigned depending on whether the 
rheumatoid process is active or not.  When the process is 
active, a 20 percent evaluation is warranted for one or two 
exacerbations per year in a well-established diagnosis.  A 40 
percent evaluation is warranted when there are symptom 
combinations productive of definite impairment objectively 
supported by examination findings or exacerbations occurring 
three or more times a year.  A 60 percent evaluation is 
warranted when the manifestations are less than those 
required for a 100 percent schedular evaluation, but when 
there is weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times per year or a lesser number over 
prolonged periods.  A 100 percent schedular evaluation is 
warranted for active rheumatoid arthritis with constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to an evaluation in 
excess of 40 percent for gout, for accrued benefits purposes.  
The objective evidence does not show, nor did the veteran 
allege, that his gout rendered him totally incapacitated.  
Moreover, there is no evidence that this condition resulted 
in weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times per year or a lesser number over prolonged 
periods.  In this regard, there is no evidence that the 
veteran suffered from anemia during the appeal period.  With 
respect to weight loss, the September 1998 VA examination 
report noted that the veteran's weight had increased from 380 
to 412 pounds in the past year.  A September 1999 autopsy 
report noted that he weighed 416 pounds at the time of death.  
Although it was noted that the veteran experienced attacks of 
gout about every month, they were not described as severely 
incapacitating.  The veteran reportedly had trouble walking 
during such attacks but did not allege that he was ever 
incapacitated.  It thus appears that the veteran's gout was 
most consistent with a 20 percent evaluation under Diagnostic 
Code 5002.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
an evaluation in excess of 40 percent for gout, for accrued 
benefits purposes.  Therefore, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000), and the appeal is 
denied.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this case, the veteran has not alleged, nor does the evidence 
show, that his gout caused marked interference with 
employment or necessitated frequent periods of 
hospitalizations.  As such, there are no factors suggestive 
of an unusual disability picture as a result of gout, and 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

B.  Earlier Effective Date

In granting an increased evaluation to 40 percent, the RO 
assigned an effective date of April 22, 1998.  The RO 
explained that this was the date it had received VA 
outpatient treatment reports showing that the veteran's gout 
warranted a 40 percent evaluation.  The veteran disagreed 
with the effective date, arguing that the 40 percent 
evaluation should go back to 1989 when service connection 
became effective.  The appellant also argues that the 
effective date should go back to 1989.

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R.             § 3.400(o)(1).  In 
disability compensation cases, an effective date may also be 
assigned as of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  
Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits:  

(1) Report of examination or hospitalization by VA 
or uniformed services.  The date of outpatient or 
hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as 
the date of receipt of a claim, only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission; 

(2)  Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of 
the physician or lay person and shows the 
reasonable probability of entitlement to benefits; 

(3) State and other institutions. When submitted by 
or on behalf of the veteran and entitlement is 
shown, date of receipt by VA of examination 
reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of 
a claim if received from State, county, municipal, 
recognized private institutions, or other 
Government hospitals (except those described in 38 
C.F.R.                 § 3.157(b)(1)).  These 
records must be authenticated by an appropriate 
official of the institution.  Benefits will be 
granted if the records are adequate for rating 
purposes; otherwise findings will be verified by 
official examination.  Reports received from 
private institutions not listed by the American 
Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans 
Affairs or physician designee.  38 C.F.R. § 3.157.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports an effective date of 
November 21, 1997, for an award of a 40 percent evaluation 
for gout, for accrued benefits purposes.  In reaching this 
decision, the Board rejects the appellant's argument that the 
effective date for the 40 percent evaluation should go back 
to April 1989, the date on which service connected was 
established.  The Board points out that a May 1997 rating 
decision granted service connection for gout and assigned a 
20 percent evaluation, effective from April 10, 1989.  The 
veteran did not appeal that decision, and, hence, it became 
final.  38 C.F.R. § 20.302(b) (2000).  The finality of that 
decision precludes an effective date from the initial grant 
of service connection.

That being said, the central issue to be determined is the 
appropriate date of claim.  The RO determined that VA 
outpatient treatment reports dated from September 1997 to 
March 1998 contain an informal claim and include evidence 
that the veteran's gout was most consistent with a 40 percent 
evaluation.  The Board agrees.  Nevertheless, the Board finds 
that the RO erred by determining the effective date to be the 
date these reports were received, April 22, 1998.  Under 
38 C.F.R. § 3.157, the date of an outpatient treatment report 
will be accepted as the date of receipt of a claim if it 
relates to treatment of the disability at issue.  Turning to 
the VA outpatient treatment reports at issue, the Board notes 
that an entry dated on November 21, 1997, is the first entry 
pertaining to gout.  That entry noted diminished reflexes at 
the knees and absent reflexes at the ankles.  The upper 
extremities also showed diminished reflexes.  Although the 
diagnosis was "weakness", with no mention of gout, the 
Board finds, as did the RO, that these symptoms could have 
been attributed to gout.  Therefore, the Board finds that the 
date of claim is November 21, 1997.

The Board must now determine whether any evidence submitted 
during the one-year period prior to the date of claim, 
November 21, 1997, shows that the veteran's gout warranted an 
evaluation in excess of 20 percent.  In this case, no 
evidence dated during that one-year period is of record.  As 
such, the Board finds that an effective date prior to the 
date of claim, November 21, 1997, is not warranted. 

In conclusion, the Board finds the proper effective date for 
an award of a 40 percent evaluation for gout to be November 
21, 1997.  Therefore, to this extent only, the appeal is 
granted. 





ORDER

An evaluation in excess of 40 percent for gout, for purposes 
of accrued benefits, is denied.

The proper effective date for the assignment for a 40 percent 
evaluation for gout, for purposes of accrued benefits, is 
November 21, 1997. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

